Citation Nr: 1023836	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.  

2.  Entitlement to an effective date earlier than October 24, 
2006, for the award of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Robert T. Farley, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The claim was remanded by the Board in 
July 2008 for evidentiary development.  The Veteran was 
afforded a hearing before a Veterans Law Judge in December 
2008.  That transcript is of record; however, the Judge who 
conducted the hearing has since retired.  This remand serves 
as a response to the Veteran's request for a new hearing.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran appeared at a Travel Board Hearing in December 
2008 before a Veterans Law Judge.  A transcript of this 
hearing has been located, and has been associated with the 
claims file.  Unfortunately, the Veterans Law Judge who took 
the Veteran's testimony has now retired from the Board.  The 
Veteran, through his counsel, indicated that he wished to 
have another hearing before another Veterans Law Judge prior 
to a final adjudication.  

Veterans, as a matter of law, are entitled to a hearing 
before an active Veterans Law Judge (or Acting Veterans Law 
Judge) if they should so request.  See 38 C.F.R. § 20.700  In 
this instance, the Judge who took testimony is no longer on 
active status, and thus the request for a new Travel Board 
Hearing will be honored.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
Hearing (or videoconference hearing if 
appropriate) before an active Veterans Law 
Judge at the earliest possible 
convenience.  The Veteran's previous 
hearing was conducted at the RO's office 
in Albany, New York, by videoconference 
with the RO in New York, New York.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

